      Case: 1:20-cv-02163 Document #: 1 Filed: 04/06/20 Page 1 of 6 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

_____________________________________
                                      )
HO SHING ENTERPRISES                  )
                                      )
                Plaintiff,            ) CASE NO: 2020-cv-2163
                                      )
vs.                                   )
                                      )
OHIO SECURITY INSURANCE COMPANY, )
                                      )
                Defendant.            )
_____________________________________ )



                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §1332 and 28 U.S.C.

§§1441 and 1446, Defendant Ohio Security Insurance Company (“Ohio”), by counsel,

hereby files its Notice of Removal for this action to the U.S. District Court for the

Northern District of Illinois, and in support thereof states as follows:

                                 Procedural Background

       1.     On March 11, 2020, Plaintiff Ho Shing Enterprises (“Ho Shing”) filed a

complaint in the Circuit Court of Cook County, Illinois, Case Number 2020-L-002942,

styled Ho Shing Enterprises v. Ohio Security Insurance Company (the “Complaint”).

       2.     Ohio was served with the Complaint on March 16, 2020.

                                 Removal Requirements

       3.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332.

       4.     Venue is proper in the U.S. District Court for the Northern District of Illinois

pursuant to 28 U.S.C. § 1446(a), as the state court action originated in Cook County, IL.
      Case: 1:20-cv-02163 Document #: 1 Filed: 04/06/20 Page 2 of 6 PageID #:2




       5.     Ohio was the named Defendant in the Complaint filed in Cook County,

Illinois. True and legible copies of all process, pleadings, orders and other papers or

exhibits filed with the state court in this action are attached hereto as Exhibit “A”, in

accordance with 28 U.S.C. § 1446(a).

       6.     A copy of this Notice of Removal will be filed by Ohio with the state court

where this action is pending promptly after the filing of this Notice of Removal, pursuant

to 28 U.S.C. §1446(d).

       7.     Upon receiving a file-marked copy of this Notice of Removal, Ohio will

serve a file-marked copy of this Notice of Removal upon counsel for Plaintiff.

                                   Removal is Timely

       8.     A notice of removal is timely filed when it is filed within 30 days after

receipt by the defendant of an initial pleading. 28 U.S.C.A. § 1446(b)(1); (b)(3).

       9.     Pursuant to 28 U.S.C. §1446(b)(3), the time for filing the notice of removal

commenced March 16, 2020, and Notice of Removal is due thirty days from March 16,

2020, or April 16, 2020. Thus, this Notice of Removal is timely.

                                Diversity of Citizenship

       10.    Complete diversity of citizenship exists between Ho Shing and Ohio.

       11.    For diversity purposes, the citizenship of the litigant is determinant. Leoris

v. Chicago Title Land Tr. Co., No. 18-CV-02575, 2018 WL 2689129 (N.D. Ill. June 5,

2018); S.E.C. v. Cherif, 933 F.2d 403 (7th Cir. 1991).

       12.    At the time of the filing of the Complaint and at the time of removal, Ho

Shing Enterprises was an Illinois Corporation.

       13.    According the Illinois Secretary of State, Ho Shing Enterprises Limited,

Inc., is a domestic corporation, incorporated in the State of Illinois.          Ho Shing

                                             2
        Case: 1:20-cv-02163 Document #: 1 Filed: 04/06/20 Page 3 of 6 PageID #:3




Enterprises Limited’s principal place of business is located at 2701 Grant Avenue,

Bellwood, Illinois.

        14.    At the time of the filing of the Complaint and a the time of removal, Ho

Shing Enterprises was a citizen of Illinois for diversity purposes.

                          Ohio Security Insurance Company

        15.    Ohio Security Insurance Company is a legal corporation, incorporated in

the state of New Hampshire.

        16.    For diversity jurisdiction purposes, a corporation shall be deemed to be a

citizen of every State and foreign state by which it has been incorporated and of the

State or foreign state where it has its principal place of business. See 28 U.S.C. §

1332.

        17.    At the time of the filing of the Complaint and continuing to present, Ohio

was and is organized under the laws of the State of New Hampshire.

        18.    At the time of the filing of the Complaint and continuing to present, Ohio

maintained and continues to maintain its principal place of business in Boston,

Massachusetts.

        19.    Accordingly, for diversity purposes, Ohio is a citizen of New Hampshire

and Massachusetts for purposes of determining diversity under 28 U.S.C. § 1332(c)(1).

        20.    Based on the above, complete diversity of citizenship exists between Ho

Shing and Ohio.

                                 Amount-In-Controversy

        21.    The amount in controversy is in excess of this Court’s jurisdictional

minimum of $75,000, exclusive of interest and costs.




                                             3
      Case: 1:20-cv-02163 Document #: 1 Filed: 04/06/20 Page 4 of 6 PageID #:4




       22.    While the Complaint seeks damage in excess of $30,000.00, plus

prejudgment interest and costs, this is a jurisdictional statement for the state court

action and is not a reflection of the amount in controversy in this case.

       23.    Plaintiff brought this breach of contract case alleging that Ohio failed to

make payments due under a policy of insurance. Ho Shing Enterprises is the named

insured on the policy, which provides property insurance coverage subject to the

policy’s terms, conditions, limitations, and exclusions, for the property located at 2701

Grant Avenue, Bellwood, Illinois 60104.

       24.    Plaintiff filed a claim with Defendant under the policy for damages to the

property alleged to have occurred from wind damage.

       25.    Ohio investigated the claim and subsequently issued a denial letter to

plaintiff citing several policy exclusions.

       26.    Plaintiff disagreed and hired a public adjuster to assess the damages.

The public adjuster issued an estimate for damages totaling $303,294, a copy of which

is attached as Exhibit “B”.

       27.    Thus, the amount in controversy exceeds $303,294, exclusive of interest

and costs.

                                         Conclusion

       This Court has subject matter over the current case as a matter of diversity

jurisdiction. This Notice of Removal is timely filed. The amount in controversy exceeds

$75,000.00. There is complete diversity of citizenship in this action.

       WHEREFORE, Defendant Ohio Security Insurance Company prays that the

above-entitled cause, currently pending in the Circuit Court of Cook County, Illinois,

Case Number 2020 L 002942, styled Ho Shing Enterprises v. Ohio Security Insurance

                                              4
      Case: 1:20-cv-02163 Document #: 1 Filed: 04/06/20 Page 5 of 6 PageID #:5




Company, be removed to the United States District Court for the Northern District of

Illinois, and that this cause proceed in this Court as an action properly so removed.


Dated: April 6, 2020
                                    By: /s/ Marivel Montes
                                        K. Clark Schirle (6199270)
                                        cschirle@butler.legal
                                        Marivel Montes. (6280655)
                                        mmontes@butler.legal
                                        BUTLER WEIHMULLER KATZ CRAIG LLP
                                        115 South LaSalle Street, Suite 3200
                                        Chicago, Illinois 60603
                                        (312) 462-9200
                                        (312) 456-0909 fax
                                        Attorneys for Defendant. Ohio Security Insurance
                                        Company




                                            5
    Case: 1:20-cv-02163 Document #: 1 Filed: 04/06/20 Page 6 of 6 PageID #:6




                           CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2020, a copy of the foregoing is being filed
through the CM/ECF court filing system and served on all counsel of record
identified on the below Service List via Electronic Mail only.

Scott Green
The SDL Law Offices
421 West Oakdale Avenue, #6
Chicago, IL 60657
Sgreen@sdglawoffices.com
Attorneys for Plaintiff




                                      /s/Marivel Montes
                                      Marivel Montes
                                      BUTLER WEIHMULLER KATZ CRAIG LLP
                                      115 South LaSalle Street
                                      Suite 3200
                                      Chicago, IL 60603




                                         6
